Opinion by
Woodside, J.,
The claimant in this unemployment compensation case was denied compensation by the Bureau of Employment Security and by the Referee on the ground that he was a full-time college student and therefore not available for employment. See §§401 (c) and (d) of the Unemployment Compensation Law, 43 P.S. §§801(c) and (d).
The referee’s decision was mailed to the appellant at his last known post office address on September 28, 1961, and it was apparently received by him. The last day for filing an appeal from the referee to the board *187was October 9, 1961, a Monday. See §502 of tbe Unemployment Compensation Law, 43 P.8. §822. Tbe claimant filed Ms appeal on October 11, 1961. Without considering the merits, the board dismissed the appeal because it was not taken within the time provided by statute, therefore the decision of the referee had become final under §502, supra.
The appeal provisions of the Unemployment Compensation Law are mandatory, and when no extenuating circumstances are shown, one who has failed to appeal within the time prescribed is necessarily precluded from having the case considered on its merits. Abrams Unemployment Compensation Case, 180 Pa. Superior Ct. 580, 119 A. 2d 656 (1956). Something more than mere hardship is necessary to justify an extension of time for appeal. Tuttle Unemployment Compensation Case, 160 Pa. Superior Ct. 46, 49 A. 2d 847 (1946).
Decision affirmed.